DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/13/2021. Claims 1, 9 and 17 are amended, Claims 6-8, 14-16 and 20 are currently canceled, Claims 13, 19 and 22 are previously canceled claims, Claims 1-5, 9-12, 17, 18 and 21 are pending in current application.
Claim rejections under 35 U.S.C. 112 have been withdrawn in view of amendments.

ALLOWABLE SUBJECT MATTER
Claims 1-5, 9-12, 17, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Ramaker et al. (US 2016/0328978), Hale et al. (US 2016/0093217) and Nicholson et al. (US 2018/0366116) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore Claims 2-4 and 21 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 9, the closest prior arts, Ramaker et al. (US 2016/0328978), Hale et al. (US 2016/0093217) and Nicholson et al. (US 2018/0366116) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 9. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 9 as a whole. Therefore, Claim 9 is considered novel and non-obvious and is therefore allowed. Claims 10-12 depend upon independent claim 9; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 17, the closest prior arts, Ramaker et al. (US 2016/0328978), Hale et al. (US 2016/0093217) and Nicholson et al. (US 2018/0366116) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 17. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 17 as a whole. Therefore, Claim 17 is considered novel and non-obvious and is therefore allowed. Claim 18 depends upon independent claim 17; therefore, this claim is also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/B M M HANNAN/Examiner, Art Unit 3664